DETAILED ACTION
The Amendment filed 2/26/2021 has been entered. 
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The limitations drawn to a circumferentially oriented pin in a flow path where the pin comprises an ellipsoid portion in the attachment region, in combination with the other limitations of the claims was not disclosed not rendered obvious over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1-6,8-21 allowed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE SAMUEL BOGUE at (571)270-1406 normal office hours are M-F 8:00am-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JESSE S BOGUE/Primary Examiner, Art Unit 3746